DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23, 28, 30-34, 36-38, 40 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Robrahn et al (US 6138286 A).
	Re claim 21, Robrahn teaches a lens for an eyewear (see abstract) comprising an optical filter configured to attenuate visible light in one or more spectral bands (see numeral 24), the one or more spectral bands comprising an absorbance peak, the absorbance peak having a maximum absorbance value at a first wavelength from about 560 nm to about 590 nm (see figure 4 and Table 1) and a full width at 80% of the maximum absorbance value from about 10 nm to about 20 nm; and wherein an average visible light transmittance is between about 40% to about 60% (see figure 4 and table 1).
	Re claim 22, Robrahn teaches wherein the first wavelength is about 575 nm (see numeral 116).
	Re claim 23, Robrahn teaches wherein the full width at 80% is about 10 nm to about 15 nm (see figure 4 and table 1).
	Re claim 28, Robrahn teaches wherein the optical filter is configured to transmit between about 1% to about 60% of light between about 405 nm and 460 nm (see figure 4 and table 1). 
	Re claim 30, Robrahn teaches an eyewear comprising the lens of claim 21 (see abstract).
	Re claim 31, Robrahn teaches a lens for an eyewear, the lens configured to transmit visible light in or more spectral bands, the one or more spectral bands comprising:
a transmittance valley having a minimum transmittance, wherein the minimum transmittance of the transmittance valley is positioned at a first wavelength between 560 nm to about 600 nm and wherein the minimum transmittance of the transmittance valley is from about 1% to about 10% (see figure 4 and table 1); and a first pass-band configured to transmit between about 1% to about 20% of light in a spectral range between about 490 nm to about 570 nm (see figure 4 and table 1).
	Re claim 32, Robrahn teaches wherein the first pass-band is configured to transmit between about 10% to about 20% (see figure 4 and table 1).
	Re claim 33, Robrahn teaches wherein the one or more spectral bands further comprises: a second pass-band configured to transmit between about 1% to about 40% of light in a spectral range between 410 nm and 460 nm (see figure 4 and table 1); and a third pass-band configured to transmit between about 5% to about 30% of light in a spectral range between about 590 nm to about 640 nm (see figure 4 and table 1).
	Re claim 34, Robrahn teaches wherein the one or more spectral bands comprises another transmittance valley, wherein a minimum transmittance of the other transmittance valley is positioned at a second wavelength between about 440 nm to about 510 nm (see figure 4 and table 1).
	Re claim 36, Robrahn teaches an eyewear comprising the lens of claim 31 (see abstract).
	Re claim 37, Robrahn teaches a lens for an eyewear, the lens comprising an optical filter configured to attenuate visible light in one or more spectral bands, the one or more spectral bands comprising: an absorbance peak having a first maximum absorbance, a second maximum absorbance, lower and upper edges that are substantially below the first maximum absorbance and the second maximum absorbance, and a middle portion positioned between the lower and upper portions, the middle portion including the first maximum absorbance at a first wavelength and the second maximum absorbance at a second wavelength, wherein the first wavelength and the second wavelength are in a range from about 560 nm to about 600 nm (see figure 4 and table 1); and wherein a CIE chromaticity y value of the lens is greater than about 0.3 and a CIE chromaticity x value of the lens is greater than about 0.3 (this implies that the device transmits light as true or nearly true white figure 4 and table 1 describe this limitation).
	Re claim 38, Robrahn teaches wherein the first wavelength is about 574 nm and wherein the second wavelength is about 595 nm (see figure 4 and table 1).
	Re claim 40, Robrahn teaches an eyewear comprising the lens of claim 37 (see abstract).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 26-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robrahn et al (US 6138286 A).
	Re claim 26, Robrahn et al do not explicitly disclose wherein a transmission at the first wavelength is less than about 10%.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination.  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the above cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  In this case limiting high energy photon transmission protests the eye whyle allowing a small amount of transmission allows for better contrast.
	Re claim 27, Robrahn et al do not explicitly disclose wherein the transmission at the first wavelength is less than about 5%.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination.  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the above cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  In this case limiting high energy photon transmission protests the eye whyle allowing a small amount of transmission allows for better contrast.
	Re claim 29, Robrahn et al do not explicitly disclose wherein the optical filter is configured to transmit between about 80% to about 90% of light in a wavelength range between about 680 nm to about 790 nm.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination.  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the above cited limitation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).  In this case limiting high energy photon transmission protests the eye whyle allowing a small amount of transmission allows for better contrast.

Allowable Subject Matter
Claims 24-25, 35 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to dependent claim 24, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein an optical density at the maximum absorbance value is between about 1 to about 2.; recited together in combination with the totality of particular features/limitations recited therein
In regard to independent claim 35, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the transmittance valley further having lower and upper edge portions having transmittances that are substantially above the minimum transmittance, and a middle portion including the minimum transmittance and a region substantially near the minimum transmittance, wherein the middle portion of the transmittance valley is positioned between the lower and upper edge portions of the transmittances valley, and wherein transmittances of the lower and upper edge portion of the transmittance valley are from about 10% to about 30%.; recited together in combination with the totality of particular features/limitations recited therein
In regard to independent claim 39, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the one or more spectral bands further comprising: another absorbance peak having a third maximum absorbance at a third wavelength between about 470 nm to about 510 nm; recited together in combination with the totality of particular features/limitations recited therein

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	 US 20020071914 A1		US 20170235160 A1		US 20170315384 A1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9